EXHIBIT 10.7
 
 
 
 
 
 
 
 
 
BETWEEN:


 
 
ROBERT ALLAN




(The Employee)




AND


ROYAL WOLF TRADING AUSTRALIA PTY LTD




(Company)


EMPLOYMENT AGREEMENT



 
1

--------------------------------------------------------------------------------

 





THIS AGREEMENT made on the     13th               day
of                                                                                                              May                                        ,
2011


BETWEEN:
ROBERT ALLAN of Unit 15/55-59 The Crescent Fairlight in the State of NSW 2094
(Employee);



AND:
Royal Wolf Trading Australia Pty Limited of Level 2, 2-28 Edgeworth David
Avenue, Hornsby, in the State of New South Wales 2077, ABN 38 069 244 417
(Company).



RECITALS:


A
The Employee commenced employment with the Company on the 6/15/2004.



B
It is intended that this Agreement will supersede all other agreements in
relation to the employment whether written or oral.





NOW IT IS AGREED as follows:


1. DEFINITIONS AND INTERPRETATIONS


1.1  
Definitions



In this Agreement unless the context otherwise indicates:


"Agreement" means this contract of employment between the Employee and the
Company;


"Board" means the Board of Directors of the Company;


“Effective Date” means the date that this contract is to take effect being 13
May 2011;


“Commencement Date” is 15/06/2004;


“Constitution” means the constitution of the Company as it may be from time to
time;


“Confidential Information” means any information in respect of the business and
affairs of the Company or a Related Body Corporate which is not in the public
domain (whether known by the Employee before or after the date of this
Agreement).  For the avoidance of doubt this information includes, but is not
limited to:


 
(a)
the ideas, techniques, systems, processes, trade secrets, designs, inventions,
methodologies and procedures developed by the Company;



 
(b)
information of the Company relating to its business processes, including
financial information, accounts, financial records, customer records, business
plans, customer lists and all associated information;



 
(c)
all reports, proposals, memoranda, drawings, diagrams, statements, accounts and
other documents created during the course of the Employee’s employment;



 
2

--------------------------------------------------------------------------------

 
 
(d)
all copies of any information referred to in paragraphs (a), (b) or (c)
(including anything composed and stored digitally whether or not it has ever
been committed to paper) by either party in the course of the Employee’s
employment embodying or based upon that information.





“GST” means a tax, levy, duty, charge or deduction, together with any related
additional tax interest, penalty, fine or charge, imposed by or under a GST Law;


 
“GST Law” has the same meaning as in the A New Tax System (Goods and Services
Tax) Act 1999;



 
"Intellectual Property" includes but is not limited to trademarks, patents,
moral rights, copyrights, processes know-how, registered designs or other like
rights or any right to apply for registration of any of the former;



“Related Body Corporate” has the meaning given in the Corporations Act 2001;


 
“Statutory Contribution” means the minimum amount required to be paid by the
Company to a Superannuation Fund to avoid any tax penalty being imposed on the
Company pursuant to the Superannuation Guarantee (Administration) Act 1992 ;



"Superannuation Fund" means a superannuation fund being a fund which is a
regulated fund within the meaning of the Superannuation Industry (Supervision)
Act 1993, and being such a fund as may be agreed between the Company and the
Employee from time to time;


"Termination Date" means the date of termination of the employment of the
Employee with the Company whether under Clause 22 or otherwise; and


“Total Employment Cost” or “TEC” means the amount described in Clause 61 as it
may be varied from time to time.


1.2  
Interpretation



In this Agreement:


(a)  
All headings are inserted for convenience of reference only and will be ignored
in the interpretation of this Agreement;



(b)  
Unless the context otherwise indicates:



(i)  
References to a clause will be construed as references to a clause of this
Agreement;



(ii)  
References to (or to any specified provision of) this Agreement will be
construed as references to (or to that provision of) this Agreement as amended
or substituted with the agreement of the relevant parties and in force at any
relevant time;



(iii)  
References to any statute, ordinance or other law will include all regulations
or other instruments thereunder and all consolidations, amendments,
re-enactments or replacements; and



(iv)  
Words importing the singular will include the plural and vice versa, words
importing a gender will include other genders and vice versa.  References to an
individual, will include a firm, body corporate, association (whether
incorporated or not).



 
3

--------------------------------------------------------------------------------

 
2. POSITION


You will be employed as a Chief Executive Officer with the Company. You will
carry out your duties at the Company’s premises located at the Hornsby office or
such other premises as may be occupied by the Company from time to time. Details
of your job description and duties in this position are annexed to this
Agreement as Annexure “A”. The Employee will serve the Company upon the terms
and subject to the conditions referred to in this Agreement.


3. TERM


This Agreement will have effect from the Effective Date and will continue until
terminated in accordance with Clause 22 or otherwise.


4. DUTIES AND RESPONSIBILITIES


4.1  
During the continuance of this Agreement the Employee will:



(a)  
assume and exercise the powers and carry out the duties appropriate to the
appointment of the Employee, or such other powers and duties as may from time to
time be assigned to the Employee by the Chief Executive Officer (‘CEO’) or Chief
Financial Officer (‘CFO’);



(b)  
in carrying out the duties, the Employee will:



(i)  
faithfully and diligently perform the duties and exercise the powers, consistent
with their position and as reasonably directed from time to time by the CEO or
CFO; and



(ii)  
use their best endeavours to enhance the reputation of the Company and any
Related Body Corporate of the Company and will comply with all lawful orders and
instructions given by the CEO or CFO ;



(iii)  
adhere to the management practices and procedures adopted by the Company from
time to time; and



(iv)  
generally keep the CEO or CFO informed of all material developments in or
relevant to the affairs of the Company within the scope of the Employees duties
under this Agreement; and





(c)  
not without the prior written consent of the CEO or CFO (consent which may be
withheld in their absolute discretion) be entitled to accept:



(i)  
appointment as a director or secretary of any other company; or



(ii)  
any position for monetary, non-monetary or other reward which conflicts with the
Employees performance of his/her duties under this Agreement.



4.2  
The Employee undertakes not to accept payment or other benefit in money or kind
from a person as an inducement or reward for any act or forbearance in
connection with any matter or business transacted by or on behalf of the Company
or any Related Body Corporate.



 
4

--------------------------------------------------------------------------------

 
4.3  
The Employee will be responsible and ultimately report to the CEO and CFO.



4.4  
The Employee agrees to devote all of their time, attention and skills during
business hours of the Company to:



(a)  
the business of the Company; and



(b)  
the performance of his/her duties under this Agreement,



unless prevented by ill-health or accident and except during annual holidays,
approved leave or public holidays under any statute.


4.5  
The Employee must provide his/her/ her own motor vehicle for work purposes and
is not entitled to claim any further amounts in relation to that vehicle.



5. HOURS OF WORK


5.1
Your ordinary hours of work will be a maximum of thirty-eight (38) hours per
week Monday to Friday between the hours of 9:00am and 5:00pm, averaged over a
period of six (6) months.



5.2
Notwithstanding this, the Employee will be expected to work reasonable
additional hours (‘Additional Hours’) outside of these times as is required to
meet the needs of the Company. The Employee acknowledges that the Additional
Hours have been taken into account in calculating the Employee's remuneration
and accordingly, the Employee will not receive additional remuneration for the
Additional Hours.





6. REMUNERATION


6.1  
For the purpose of this Clause 6, the expression "TEC " means the total cost to
the Company of employing the Employee and includes in respect of FBT the grossed
up value of such liability and any other costs or liabilities with respect to
the Employee imposed on the Company from time to time, but exclusive of general
taxes such as payroll tax or other equivalent levies.



6.2  
In consideration for the provision of the services by the Employee, the Company
will pay the Employee a TEC (See Annexure B) as agreed to from time to time
between the Company and the Employee.  The TEC will be inclusive of:



(a)  
base salary (paid monthly after the deduction of taxation);



(b)  
contributions to a Superannuation Fund of an amount being not less than the
Statutory Contribution and not greater than the amount which is tax deductible
to the Company pursuant to the Income Tax Assessment Act 1936 (Cth); and



(c)  
any remuneration received or receivable by them in respect of any office or
employment in the Company or any Related Body Corporate.



6.3  
The apportionment of the TEC will be determined by agreement between the parties
from time to time.  The costs of administering the TEC will be met by the
Company.



6.4  
The Employee may elect to allocate a proportion of [his/her] TEC to be broader
than just base salary and superannuation contributions.  If the Employee makes
such election, a true up of the costs of the allocation/s will be provided by
the Company to the Employee in May of each year and the pre tax balance must
either be remitted by the Employee to the Company or from the Company to the
Employee (as the case may be) as at June of that year.





 
5

--------------------------------------------------------------------------------

 
6.5  
The superannuation contributions made by the Company pursuant to Clause 6.2(b)
will be paid monthly or at such other time in accordance with the relevant
legislation.



6.6  
The Employee agrees to the deduction from his/her TEC or other sums due to
him/her of:



(a)  
statutory deductions, including tax;



(b)  
any deductions which the Employees has authorised the Company to make;



(c)  
contributions payable by the Employee under any superannuation scheme or fund
nominated by the Employee of which he is a member;



(d)  
the pre-tax equivalent of FBT or any other tax properly payable by the Employee
in respect of the contributions and benefits referred to in paragraphs (b) and
(c) above; and



(e)  
other amounts owed by the Employee on any account to the Company or any Related
Body Corporate.





6.7  
Payment of the base salary will be made on the 15th of each month to a bank
account nominated by the Employee.



6.8  
The Company may undertake an annual review of the TEC on July 1 each year or on
such other date as may be agreed between the Company and the Employee from time
to time.  This review will be conducted by the CEO or CFO and if appropriate
approved by the Board having regard to criteria determined by the Board from
time to time. Any decision to increase the Employee’s TEC will be at the sole
discretion of the Company.



7. BONUS, INCENTIVE AND SHARE PLANS


 
(a)
The Employee may, during the term of this Agreement, become eligible to
participate in bonus plans, share plans or other incentive plans approved by the
Board from time to time.



 
(b)
Any payment or other benefit to the Employee as a result of participation in any
bonus, share or incentive plan will be governed entirely by the rules of such
plans as they may exist from time to time and remains at the sole discretion of
the Company.



 
(c)
For the avoidance of doubt, such payments or other benefits will not be included
as part of the Employee’s TEC or any calculation of amounts that may be payable
under this Agreement pursuant to Clauses 22.2 and 22.4.



 
6

--------------------------------------------------------------------------------

 
8. EXPENSES


The Company agrees, on the production of receipts in a form reasonably
acceptable to the Company or on compliance by the Employee with any expense
claiming procedures issued by the Board from time to time, to reimburse the
Employee all out of pocket expenses reasonably incurred by the Employee in the
proper performance of his/her duties under this Agreement including but not
limited to approved travel, entertainment and related expenses.


9. PERSONAL/CARER’S LEAVE


9.1  
If the Employee:



(a)  
is at any time prevented by illness, injury or the fulfilment of carer’s duties
from properly performing their duties under this Agreement; and



(b)  
furnishes evidence to the Company, if so required by the Company,  of their
incapacity,



the Employee will be entitled to receive his/her full salary under this
Agreement for the period of incapacity not exceeding  ten (10) days per year of
service with the Company.  Such Personal/Carer’s Leave accrues progressively
throughout each year of service and will be credited to the Employee at the
completion of each four (4) week period.




9.2
The Employee’s entitlement to Personal/Carer’s Leave accumulates from year to
year. Any Personal/Carer’s Leave not taken by the Termination Date will be
forfeited and will not be paid out upon termination of employment.



9.3  
Where the Employee is prevented by illness, injury or the fulfilment of carer’s
duties from attending the workplace, the Employee will take all reasonable steps
to notify the CEO or CFO of their incapacity to attend as early as possible and
in any event, no later than 8:00am on the first day of absence, the nature of
the incapacity and the estimated duration of the absence, and will furnish the
Company with a medical certificate or other evidence satisfactory to the Company
of such incapacity.





9.4  
If the Employee is prevented by illness, injury or the fulfilment of carer’s
duties from attending the workplace for a period exceeding twenty (20) working
days in any calendar year, the CEO or CFO may require the Employee to attend and
properly participate in a medical examination with a doctor of the Company’s
choice.





10. ANNUAL LEAVE ENTITLEMENT


10.1  
The Employee is entitled to four (4) weeks’ annual leave in for each completed
year of service with the Employer.



10.2  
The Employee will notify the CEO or CFO in advance of their intention to take
annual leave.



10.3  
Leave is normally to be taken in the year in which it falls due.  The accrual of
more than six (6) weeks’ annual leave may result in the CEO or CFO directing the
Employee to take annual leave.



 
7

--------------------------------------------------------------------------------

 
11.
COMPASSIONATE LEAVE



11.1
The Employee shall also be entitled to use up to two (2) days of compassionate
leave without loss of pay on each occasion when a member of the Employee’s
immediate family or household:



(a)  
               contracts or develops a personal illness that poses a serious
threat to his or her life;



(b)  
               sustains a personal injury that poses a serious threat to his or
her life; or



(c)  
               dies.



11.2
The Employee may be required to provide satisfactory proof of the bereavement or
serious illness or injury if requested to do so by the Company.



 12.
PARENTAL LEAVE



The Employee will be entitled to take parental leave in accordance with the
provisions of the Fair Work Act 2009 (Cth).


13.  
PUBLIC HOLIDAYS



Public Holidays are in addition to the above annual leave entitlement and shall
be taken when proclaimed as holidays by the NSW Government Gazette.


14. JURY SERVICE


14.1
In the event that the Employee is required to attend for Jury Service, the
Employee shall provide the Company with as much notice as possible of the date
upon which the Employee will be required to attend.



14.2
Upon provision of suitable evidence as to the requirement to attend (eg. the
Court Summons) and evidence as to completion of Jury Service, the Company will
pay the Employee an amount equal to the difference between the payment you
receive in respect of attending for Jury Service (excluding meal and travel
allowances paid by the Court) and the Employee’s base salary for a period up to
and including ten (10) days of Jury Service.



15.  
LONG SERVICE LEAVE ENTITLEMENT



15.1  
The Employee is entitled to long service leave in accordance with the provisions
of the relevant State/Territory legislation, as amended from time to time.



16. POLICIES AND PROCEDURES


The Employee will comply with the Company's staff policies and procedures, as
amended from time to time.  These polices and procedures do not form part of the
terms of this Agreement however, failure to comply with these policies and
procedures shall constitute a fundamental breach of this Agreement
17.  
       CONFIDENTIAL INFORMATION



17.1  
The Employee will, during the course of employment, receive and gain access to
Confidential Information.  The Employee acknowledges that the Confidential
Information is proprietary to and valuable to the Company and that any
unauthorised disclosure of it will cause damage to the Company.



 
8

--------------------------------------------------------------------------------

 
17.2
The Employee must:



(a)  
maintain in strict confidence all of the Confidential Information;



(b)  
not use or permit to be used the Confidential Information or any part of it for
any purpose other than for the purpose of the Employee’s employment;



(c)  
not remove any Confidential Information from the Company's premises except as is
strictly necessary in the ordinary and proper course of the Employee's
employment with the Company or after first obtaining the written consent of the
Company;



(d)  
secure the Confidential Information and keep it secure;



(e)  
not divulge, communicate, reproduce, disclose or distribute any part of or any
opinion concerning the Confidential Information to any other person unless:



(i)  
required by law to do so;



(ii)  
the Employee has obtained the prior written consent of the Company;



(f)  
notify the Company immediately on becoming aware of any actual or possible
unauthorised disclosure of or access to Confidential Information.



 
17.3 The Employee must, immediately on termination of employment or earlier if
requested by the Company:



 
(a)
deliver to the Company all Confidential Information and documents of any type in
which any Confidential Information is embodied which may be in the Employee’s
possession or control; and



(b)  
if requested by the Company, delete all Confidential Information stored
electronically (including Confidential Information contained in email, computer
files, back up files, on CD Rom, disk or similar), together with all copies in
such a way that the Confidential Information is incapable of being restored and
the Employee must certify to the Company that all such Confidential Information
has been so deleted.



(c)  
The Employee's obligations under this clause 17 survive the termination of the
Employee's employment with the Company.



17.4
The Employee acknowledge that the remedy of damages for a breach of this clause
17 may be inadequate and that temporary and permanent relief by way of
injunction may be granted in any proceedings which the Company or any persons on
its behalf may bring to enforce any of the provisions of this Clause within the
necessity of proof of actual damage suffered by the Company as the case may be.



17.5
The Employee acknowledges that having regard to the Employee’s employment, the
undertakings in this Clause 17 are reasonable and necessary for the protection
of the goodwill of the Company.





 
9

--------------------------------------------------------------------------------

 
18.
PROTECTION OF COMPANY'S INTEREST



 
18.1The Employee acknowledges that:





 
(a)
the restrictive covenants contained in this clause are reasonable and necessary
for the protection of the goodwill of the Company; and



 
(b)         the remedy of damages may be inadequate to protect the interests of
the Company from breach of the Employee's obligations under this clause and the
Company is entitled to seek and obtain injunctive relief, or any other remedy,
in any court.



 
18.2In this Agreement:



 
(a)           "Restrained Business" means any business or activity which is in
competition with or substantially similar to the business of the Company;





 
(b)           "Restrained Area" means within



(i)  
Australia, and if a court of competent jurisdiction determines that this
Restraint Area is unreasonable,



(ii)  
within  NSW and if a court of competent jurisdiction determines that this
Restraint Area is unreasonable;



(iii)  
Sydney metropolitan area/s.





 
(c)         “Restraint Period” means the following:



 
(i)
Twelve (12) Months, and if a court of competent jurisdiction determines that
this Restraint Period is unreasonable;



(ii)  
Six (6) Months, and if a court of competent jurisdiction determines that this
Restraint Period is unreasonable;



(iii)  
Three (3) Months



(d)  
Subject to paragraph (f), the Employee must not whilst employed pursuant to the
terms of this Agreement:



(i)  
solely or jointly with any other person, whether as principal, agent, director,
Employee officer, Employee, shareholder, partner, joint venturer, member
adviser, consultant, employee or otherwise howsoever, directly or indirectly
carry on, be engaged, concerned or interested in a Restrained Business or
otherwise associated with any trade or business in competition with the Company;
or



(ii)  
induce or attempt to induce any director, manager or Employee or other employee
of the Company to terminate that person's employment with the Company, whether
or not that person would commit a breach of that person's contract of
employment; or



 
10

--------------------------------------------------------------------------------

 
(iii)  
approach, induce, solicit or persuade any person or entity who or which is a
client or customer of the Company or prospective client or customer to cease
doing business with the Company or reduce the amount of business which the
person or entity would normally do with the Company; or



(iv)  
induce or seek to interfere with the relationship between the Company, or any
Related Body Corporate of the Company and the clients, customers, prospective
clients and customers, suppliers and employees of the Company or any Body
Corporate of the Company; or



(v)  
be engaged or interested in any public or private work or duties which in the
reasonable opinion of the Company may hinder or otherwise interfere with the
performance of the Employee’s duties under this Agreement.



(e)  
Subject to paragraph (f), the Employee must not for the relevant Restraint
Period following the end of his/her employment by the Company (Termination Date)
and within the relevant Restrained Area:



(i)  
solely or jointly with any other person, whether as principal, agent, director,
Employee officer, Employee, shareholder, partner, joint venturer, member
adviser, consultant, employee or otherwise howsoever, directly or indirectly
carry on, be engaged, concerned or interested in a Restrained Business or
otherwise associated with any trade or business in competition with the Company
in the relevant Restrained Area; or



(ii)  
induce or attempt to induce any director, manager or other employee of the
Company to terminate that person’s employment with the Company, whether or not
that person would commit a breach of that person’s contract of employment; or



(iii)  
approach, induce, solicit or persuade any person or entity who or which is a
client or customer or prospective client or customer of the Company during the
twelve (12) months prior to the Termination Date to cease doing business with
the Company or reduce the amount of business which the person or entity would
normally do with the Company.



(f)  
paragraphs (d) and (e) do not prohibit the Employee from holding shares, units
or other securities:



(i)  
quoted on a recognised stock exchange; or



(ii)  
in a managed fund or other entity in which the Employee has no management role
(either in such entity or in any investment of such entity),



so long as the Employee does not hold more than 5% of the issued shares, units
or securities in such entity.
 
 
11

--------------------------------------------------------------------------------

 
 
18.3            In consideration for the Employee complying with the restraints
provided in clause 18.2(e) of this Agreement, the Employee will be
granted  [insert amount] in ordinary shares in the Company.



 
18.4   If any part of the undertakings in clause 18.2(e) is unenforceable, it
may be severed without affecting the enforceability of the rest of that
undertaking or undertakings.



 
18.5 The Employee must not after the Termination Date represent himself/herself
as being in any way connected with or interested in the business carried on by
the Company.



 
18.6 The Employee and the Company consider the restraints contained in this
clause to be reasonable and intend the restraints to operate to the maximum
extent particularly given the notice of termination prescribed in clause 22.3.



18.7
Each restraint in this Clause (resulting from any combination of the wording in
clauses 18.2(a), 18.2(b) and 18.2(c)) constitutes a separate and independent
provision severable from the other restraints. If a Court of competent
jurisdiction finally decides any such restraint to be unenforceable, in whole or
in part, the unenforceability of the remainder of that restraint and any other
restraint will not be affected.



 
18.8 The Employee agrees that the remedy of damages may be inadequate to protect
the interests of the Company from a breach of the Employee's obligations under
this clause 18 and the Company is entitled to seek and obtain injunctive relief,
or any other remedy, in any court of competent jurisdiction.





19.  
INTELLECTUAL PROPERTY



19.1  
The Employee acknowledges that to the extent allowed by law, all intellectual
property rights including without limitation to copyright registered patent,
patent application, patentable idea, circuit layout, design, trade mark and
Confidential Information throughout the world created, developed or acquired by
the Employee in the course of the Employee's employment pursuant to this
Agreement belongs to the Company.  In the event that any formal assignment of
such copyright or work is required to perfect the ownership of the Company, and
is not precluded by law, the Employee will execute any documents required by the
Company in this regard.



19.2  
The Employee will not without the prior written consent of the Company use or
deliver any intellectual property to any person or entity other than the Company
or its Employees or agents or otherwise as the Company directs, develops or
acquired by the Company in the course of the Employee's employment for the
purposes of the Company.



19.3  
The Employee will during and after the cessation of employment do all such acts
and sign all such documents as the Company may reasonably require to be done or
signed at its expense to secure to the Company registration and recognition
rights and copyright in all works created, developed or acquired by the Employee
during the course of the Employee's employment for the purposes of the Company.



 
12

--------------------------------------------------------------------------------

 
19.4  
The Employee hereby irrevocably appoints the Company to be his/her attorney in
his/her name and on his/her behalf to sign or execute any instrument or do any
thing and generally to use his/her name for the purpose of giving to the Company
or its nominee the full benefit of the provisions of this clause relating to
intellectual property.



19.5  
The Employee acknowledges that [he/she] is aware that the copying of software
programs is prohibited under international and Australian copyright laws.



19.6  
All rights and obligations under this clause in respect of intellectual property
made or discovered by the Employee during the Employment shall continue in full
force and effect after the termination of the Employment and will be binding
upon the Employee's personal representatives.



19.7
The Employee acknowledges that having regard to the Employee’s employment, the
undertakings in this Clause are reasonable and necessary for the protection of
the goodwill of the Company.



20. COMPANY’S PROPERTY


20.1  
The Employee will not part with possession or put at risk any property belonging
to the Company and must not, except in the course of the Company’s business,
deliver such property to any person, without the Company’s written consent.



20.2  
On termination of the Employee’s employment or at any time prior to termination
upon the request of the Company, the Employee must immediately deliver to the
Company all property of the Company or relating to the affairs of the Company,
the business of the Company (or any of its related bodies corporate), suppliers
to the Company or to the Employee’s employment including without limitation:



(a)  
all books, documents, papers, materials, credit cards, keys, computer software
and other property in the Employee’s possession or control; or



(b)  
copies, summaries and excerpts of the above.



20.3  
The Employee hereby waives, to the extent permitted by law, all of [his/her]
rights in respect of any acts of the Company or any acts of third parties done
with the Company's authority in relation to any intellectual property that is
the property of the Company.



21.  
CONTINUING OBLIGATIONS



Any provision of this Agreement remaining to be performed or observed by the
Employee or having affect after the termination of this Agreement for whatever
reason remains in full force and effect and is binding on the Employee.


22.  
TERMINATION



22.1  
Termination by the Company where breach by Employee



At any time this Agreement and the employment of the Employee under this
Agreement may be terminated by the Company without notice or payment in lieu
thereof or payment of any other sum to the Employee if [he/she]:


(a)  
engages in any act or omission constituting gross misconduct;



(b)  
disobeys a reasonable and lawful direction of the CEO or CFO;



 
13

--------------------------------------------------------------------------------

 
(c)  
the Employee is guilty of any serious breach of the terms of this Agreement;





(d)  
the Employee is guilty of any grave misconduct or dishonesty or any act of
fraud;



(e)  
is unable to perform his/her duties under this Agreement for any reason
including because of alcohol or drug addition or other substance abuse;



(f)  
is absent on unauthorised unpaid leave for a cumulative period in excess of
three (3) months in any twelve (12) months;



(g)  
materially breaches the confidentiality obligations under this Agreement;





(h)  
is convicted of a criminal offence (other than a minor or petty offence for
which a non-custodial penalty is imposed);



(i)  
commits any act or omission which in the reasonable opinion of the CEO or CFO
brings [him/her] or the Company or any Related Body Corporate into disrepute or
which is contrary to the Company's interests.



22.2  
Payment on Termination



If the Employee's employment is terminated under Clause 22.1, the Company will
not be obliged to pay the Employee any moneys other than the following:


(i)  
any accrued TEC to which the Employee is entitled on the Termination Date;



(ii)  
any amount to which the Employee is entitled as at the Termination Date in lieu
of accrued annual leave or long service leave in accordance with Clauses 10 and
15.



22.3  
Termination in Circumstances Other than where Breach by Employee



(a)  
This Agreement may be terminated by either party, by giving six months notice in
writing to the other party



(b)  
If the Agreement is terminated under this clause, the Company will pay to the
Employee on the date on which the notice period referred to in Clause 22.3(a)
expires, the payments specified in Clause 22.2.



(c)  
If the Employee or the Company gives to the other notice under Clause 22.3(a),
the Company will not be obliged to provide the Employee with any work during the
notice period and may require that the Employee does not during all or part of
any notice period:



(i)  
enter or attend the premises of the Company or any Related Body Corporate;



(ii)  
contact or have any communication with any customer or client of the Company or
any Related Body Corporate;



 
14

--------------------------------------------------------------------------------

 
(iii)  
contact or have any communication with any employee, officer, director or agent
or consultant of the Company or any Related Body Corporate in relation to the
business of the Company or any Related Body Corporate;  or



(iv)  
remain or become involved in any aspect of the business of the Company or any
Related Body Corporate.





22.4  
Payment in Lieu of Notice



The Company may at its discretion pay to the Employee at the Termination Date
the equivalent amount of the TEC payable by the Company during the notice period
in lieu of any notice period relating to the termination of the Employee's
employment under Clause 22.3.


22.5 Severability


22.6  
The parties consider the covenants, obligations and restrictions contained in
this Agreement (Covenants) to be reasonable in all the circumstances of the
Employment.



22.7  
Subject always to clause 18.6 and the operation of the Restraint of Trade Act
1976 (NSW), each and every part of the Covenants will be taken to be a severable
and independent covenant with the intent that, if they are, taken together,
adjudged to go beyond what is reasonable in all the circumstances but would be
adjudged reasonable with any one or more Covenants or any one or more parts of
the Covenants deleted, the Covenants will be taken to apply as if those
Covenants or parts of Covenants so adjudged unreasonable were deleted.



23.  
NOTICES



Without prejudice to any other mode of service permitted by law, any notice
required to be given by the Company under this Agreement will be effectively
given if made in writing and signed on behalf of the Company by a person or
persons authorised by the Board of Directors or any person delegated by
it.  Notice required to be given to the Company will effectively be given if
made in writing and signed by the Employee and delivered or posted to the
address of the Company.


24.  
ENTIRE AGREEMENT



This Agreement constitutes the entire agreement of the parties in respect of the
matters dealt with in this Agreement.  This Agreement supersedes all
negotiations and prior agreements, whether written or oral, relating to the
employment of the Employee with the Company.










25.  
GOVERNING LAW



This Agreement will be governed by and be construed and take effect in
accordance with the laws of New South Wales and the parties irrevocably submit
to the non exclusive jurisdiction of the Courts of New South Wales.


26.  
NO VARIATION OTHER THAN IN WRITING



This Agreement will not be changed or modified in any way subsequent to its
execution except in writing signed by the Company and the Employee.


 
15

--------------------------------------------------------------------------------

 
27.  
ASSIGNMENT



The rights under this Agreement are personal. A party may not assign his/her
rights under this Agreement without the written consent of the other party.


28.  
NO REPRESENTATIONS AND WARRANTIES



The Employee acknowledges that in entering into this Agreement he has not relied
on any representations or warranties about the subject matter of this Agreement
except as provided in this Agreement.


29.  
INDEPENDENT LEGAL ADVICE



The Employee acknowledges that he has read the terms of this Agreement and
understands it.  The Employee further acknowledges that he has had a reasonable
opportunity to obtain independent legal advice regarding the effect and impact
of this Agreement, and in particular clauses 17, 18, 19, 20 and 22.


Executed as an agreement.




SIGNED by the said ROBERT ALLAN :
)
)
 
 
 
In the presence of:
 
 
 
/s/ Robert Allan
Signature
 
 
/s/ Leslie Eldershaw
Witness Signature







SIGNED for and on behalf of Royal Wolf Trading Australia Pty Ltd by its duly
authorised representative:
)
)
)
)
 
 
 
 
 
/s/ Ronald F. Valenta                                                       
CEO
 
 
 
 
 
/s/ Sabrina Salas                                                       
Witness Signature
 





 
16

--------------------------------------------------------------------------------

 




ANNEXURE “A”






DUTY STATEMENT




 
Name:
 
Robert Allan
 
Position:
 
Chief Executive Officer
 
Commencement Date:
 
15/06/2004
 
Remuneration:
 
$350,000
 
Reports to:
 
 
 
Job Description:
 
 
 
 
Attached


 
17

--------------------------------------------------------------------------------

 

ANNEXURE “B”






TOTAL EMPLOYMENT COST




Name:                                                                   Robert
Allan                                              


Role:                                                                   Chief
Executive Officer


Reporting to:


 
 
Date of Commencement of
Employment                                                                                        15/06/2004




Detail
Amount
   
TEC inclusive of Base Salary, Superannuation, Leave loadings and any costs
associated with the provision of a Motor Vehicle (see clause 5.1) if applicable
 
In addition to the TEC your annual target for Performance Bonus Plan FY 2001 is:
 
NB The continuance of the Bonus Plan will always be contingent upon the approval
of the Board of the Company.   Management will put a definitive plan to the
Board each financial year seeking approval to implement the Bonus Plan for a
budget period.
 
 
 
$350,004
 
 
$160,000



 
 
18
